BE                  Y    GENERAL


                 AUSTXN.   TEXAS     787


                     February 23, 1966

Honorable Homer Garrison, Jr.       Opinion NO. c-623
Director
Department of Public Safety              Construction of Article
Austin, Texas                       E&b    Section l(n) V C S
                                    and Aiticle 6687b, ~ection'3,
                                    Subsection 4a, as to whether
                                    the operators of certain enu-
                                    merated motor vehicles and
                                    combinations of such vehicles
                                    and trailers are required to
                                    have a commercial operator's
Dear Sir:                           license.
         In your apinion request you ask whether or not an
operator of a pickup truck, panel delivery truck,,station
wagon, carry-all truck or passenger automobile when operated
in combination with a trailer or trailers, is required to
have a commercial operator's license, when operating such
combination for commercial or delivery purposes.
         Acts, 59th De islature, 1965, Chapter 350 P. 752,
which amends Article 6g87b, Section 3, Subsection 4a, Ver-
non's Civil Statutes, provides as follows:
           "A Derson oneratina a truck with a
        manufa‘cturer's-ratedcarrying capacity
        not to exceed 2,000 pounds, which is in-
        tended to include trucks commonly known
        as pickup trucks, panel delivery-trucks,
        station wagons. and carrv-all trucks. who
        holds an operator's license shall not be
        required to obtain a commercial operator's
        license. " (Emphasis added.)
         It is the opinion of this office that the addition
of a trailer or trailers to one of the enumerated vehicles
does not alter the manufacturer's rated carrying capacity;
therefore, the operator of such vehicle is not required to
obtain a commercial operatorts license when he holds an
operator's license.
                           SUMMARY
            A person operating a pickup truck,
                            -3026-
Honorable Homer Garrison, Jr., page 2 (c-623)


         panel delivery truck, station wagon or txrry-
         all truck with a manufacturer's rated c8rr.p
         ing capacity of 2,000 pounds or lee6 la not
         required to obtain a commercial operator's
         license when he holds an operator's license
         regardless of whether or not said vehicle IS
         operated in combination with one or more
         trailers.
                             Your6 very truly,
                             WAGGO@R   CARR
                                              al of Texas




                                                 orney General

REO/bd/br
APPROVED:
OPINION COMMITTEE
W. V. Geppert, Chairman
Carlos Vela
Malcolm Quick
Pat Bailey
Sam L. Kelley~
APPROVED FOR THE ATTORNEY GENERAL
By: T. B. Wright




                      ‘i
                             -3027-